IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jill E. Mancini                                :
                                               :
              v.                               :   No. 1045 C.D. 2019
                                               :   Argued: December 8, 2020
Northampton County Personnel                   :
Appeals Board,                                 :
                      Appellant                :


BEFORE: HONORABLE RENÉE COHN JUBELIRER, Judge
        HONORABLE P. KEVIN BROBSON, Judge1
        HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                               FILED: January 27, 2021

       Appellant Northampton County Personnel Appeals Board (Board) appeals
from an order of the Court of Common Pleas of Northampton County (trial court),
dated July 3, 2019. The trial court granted the petition for civil contempt (Petition)
filed by Appellee Jill E. Mancini (Mancini) and found the Board to be in contempt
of the trial court’s March 25, 2019 order. For the reasons set forth below, we reverse
the trial court’s order.
       The parties stipulated to the underlying background facts of this case during
the proceedings before the trial court. Mancini began working for Northampton
County (County) as a full-time assistant solicitor in February 2007.
(Reproduced Record (R.R.) at 63a.) In January 2014, Mancini learned that her

       1
       This case was assigned to the opinion writer prior to January 4, 2021, when Judge Brobson
became President Judge.
position had been eliminated and that her employment with the County would be
terminated effective February 17, 2014. (Id.) In response thereto, Mancini filed a
grievance with the County, alleging, inter alia, that she was a career service
employee,2 who had been wrongfully discharged without just cause and
discriminated against due to her political party affiliation. (Id. at 63a, 108a-10a.)
Following an informal hearing, the County denied Mancini’s grievance.
(Id. at 63a-64a, 115a-16a.)
       Mancini appealed the County’s denial to the Board.3 (Id. at 64a, 112a-13a.)
The Board held hearings on May 13, 2014, and June 4, 2014.                           (Id. at 64a.)
Thereafter, by letter dated August 19, 2014, the Board’s then solicitor, Christian M.
Perrucci, Esquire (Solicitor Perrucci), notified the parties’ counsel that the Board
had reached a deadlock; two members of the Board had voted in favor of the County
and two members of the Board had voted in favor of Mancini. (Id. at 64a, 123a.)
By letter dated November 19, 2014, Solicitor Perrucci confirmed to Mancini’s
counsel that, “after an extensive review of the transcripts and exhibits, the Board is

       2
          The County’s elected officials, officers, and employees are members of either the career
service or the exempt service. (Supplemental Reproduced Record (S.R.R.) at 38b-39b;
Section 802 of the County’s Home Rule Charter.) Career service employees have certain rights
relative to their employment with the County as established by the County’s Career Service
Regulations and Employee Policies Manual. One of those rights relates to disciplinary action and
termination of employment: “Any disciplinary action, suspension, demotion, or termination of
employment . . . of any employee in the [c]areer [s]ervice for disciplinary reasons or unsatisfactory
job performance, shall be for just cause only . . . .” (R.R. at 103a; County’s Career Service
Regulation No. 13.01.)
       3
          The Board was established under Article X of the County’s Home Rule Charter.
(S.R.R. at 52b.) The Board’s function is to hear grievance appeals by, among others, “any member
of the career service from any decision resulting in . . . transfer, demotion, suspension, dismissal,
or disciplinary action . . . .” (Id. at 55b; Section 1005(a)(1) of the County’s Home Rule Charter.)
In connection therewith, the Board has the “power to sustain or dismiss [the] appeal, to modify a
penalty, to award back pay, and to reinstate an employee.” (Id. at 56b; Section 1005(b) of the
County’s Home Rule Charter.)

                                                 2
hopelessly deadlocked in its decision.” (Id. at 64a, 118a.) In that same letter,
Solicitor Perrucci invited Mancini’s counsel to offer “suggestions on how . . .
Mancini’s matter should be handled.” (Id.)
       Almost two years later, on October 19, 2016, after the conclusion of a federal
lawsuit that Mancini had filed against the County, the County’s county executive,
and the County’s solicitor, Mancini emailed a letter to the Board’s new solicitor,
Juan P. Camacho, Esquire (Solicitor Camacho), requesting that the Board issue a
final adjudication in connection with her grievance appeal. (Id. at 64a, 120a-21a.)
In that letter, Mancini suggested that the substantive legal issues underlying her
appeal had already been decided by the United States Court of Appeals for the Third
Circuit and were, therefore, binding upon the Board. (Id. at 120a-21a.) By email
dated November 16, 2016, Solicitor Camacho advised Mancini that he was
“not taking any action on [her] request[]” because “there [was] no live controversy
before the [Board], as [her] case [was] more than [two] years [old] and [her] damages
were squarely addressed by the [f]ederal [c]ourt.” (Id. at 64a, 125a-26a.)
       Subsequent thereto, on November 23, 2016, Mancini, who at the time was
acting pro se, filed a mandamus action with the trial court against the Board
(Mandamus Action). (Id. at 4a.) In the Mandamus Action, Mancini alleged that the
Board had a “mandatory duty to render written findings and a decision regarding
[her] grievance appeal” pursuant to Career Service Regulation No. 15.024 and
Employee Policy No. 3.15,5 which the Board did not do.                          (Id. at 14a.)

       4
         Career Service Regulation No. 15.02 provides, in relevant part: “The findings and
decision of the Board shall be in writing and shall be certified to the Department of Human
Resources.” (R.R. at 106a.)
       5
         Employee Policy No. 3.15 provides, in relevant part: “A final adjudication shall be in
writing containing findings and reasons as adopted by the majority of the Board. The Solicitor of
(Footnote continued on next page…)
                                               3
Mancini requested that the trial court enter an order directing the Board
to: (1) perform its mandatory duty to issue a written decision and findings in
connection with her grievance appeal; (2) provide copies of the written decision to
Mancini and the County; (3) certify the written decision to the County’s human
resources department; and (4) provide timely notice to Mancini and the County of
their right to appeal. (Id. at 15a.)
       Thereafter, on March 25, 2019, after review of the parties’ briefs and the
stipulated facts and record, the trial court entered an order finding in favor of
Mancini and directing the Board to “render a written decision regarding [Mancini’s]
appeal; provide copies of its decision to [Mancini] and the County . . . ; certify its
decision to the . . . County[’s] Department of Human Resources; and provide timely
notice to [Mancini] and to the County . . . of their respective rights of appeal from
its decision and findings” (Mandamus Order). (Id. at 188a.) In so doing, the trial
court reasoned, in relevant part:
       [T]he Board asserts that [Mancini] is inappropriately trying to compel
       the Board to break the deadlock it reached in 2014 on [Mancini’s]
       appeal. We note that there does not appear to be a dispute among the
       parties as to [Mancini’s] right to appeal her termination to the Board,
       thereby satisfying the first element [required for mandamus relief].
       With regard to the second element, the Board’s duty to perform, the
       parties disagree on the effect of the regulations and policies governing
       the appeal[—Career Service Regulation 15.02 and Employee Policy
       No. 3.15].
              [Mancini] argues that the Board failed to perform its duty in
       accordance with the above-cited regulations in that the Board never
       issued a final, written decision on her appeal. In response, the Board
       asserts that it discharged its duty by notifying [Mancini] that it was
       deadlocked. We note that in ruling on [p]reliminary [o]bjections in the
       instant matter, the Honorable Stephen Baratta [Judge Baratta] stated:

the . . . Board shall sign such final adjudication and copies shall be provided to the parties.”
(R.R. at 148a.)

                                               4
      Assuming that the Board notified [Mancini] in writing
      that it was “hopelessly deadlocked,” this notice would be
      insufficient for the Board to meet its duty to render a final
      decision on [Mancini’s] appeal. Indeed, . . . Career
      Service Regulation [No.] 15.02 explicitly requires the
      Board to issue a final adjudication in writing containing
      findings and reasons. The Board is under a duty to
      evaluate whether [Mancini] has met her burden in
      sustaining the appeal. If not, the Board is required to issue
      a final decision, so that there is finality as to the disposition
      of [Mancini’s] appeal in order for [Mancini] to pursue
      other avenues of relief.
[Judge Baratta] further noted that the Board admitted that it never
certified its decision to the [County’s] Department of Human
Resources, also as required by [Career Service Regulation No.] 15.02.
[This trial court] agree[s]. The above-cited regulations are not
ambiguous and create a clear duty for the Board to issue a written
decision, certified to the [County’s] Department of Human Resources.
The communication from [Solicitor Perrucci], first stating that he was
going to “research the matter and meet with the Board[’s m]embers
again to see if we can possibly break the deadlock” and followed by
further communication in which he requests “suggestions on how . . .
Mancini’s matter should be handled” clearly do not satisfy the Board’s
duty. The Board’s arguments that it could not fulfill its duty because
there was no majority, or that the Board cannot be compelled to break
a deadlock, both misconstrue [Mancini’s] position and are without
merit. The Board has cited to no persuasive legal authority to support
its conclusion that the purported deadlock, and the manner in which it
was communicated to [Mancini], discharged its duty. The Board cites
to Lamar Advantage GP [Company] v. Zoning Hearing Board of
Adjustment, 997 A.2d 423 (Pa. Cmwlth. 2010)[,] for the proposition
that a tie vote necessitates the maintaining of the status quo—
[Mancini’s] termination in this case. However, [the Board] ignores the
procedural history of Lamar and all the cases cited therein, where the
respective [b]oards, despite arriving at split decisions, all issued formal
opinions supported by findings of fact and conclusions of law setting
forth the grounds for denial. Unlike [those] cases, even if the final
outcome of [Mancini’s] hearings before the Board was a deadlock, the
Board ultimately failed to put that outcome in writing with any finality,
failed to provide findings and reasons in support thereof, and failed to
certify that result to the [County’s] Department of Human Resources.
Consequently, it is apparent that the Board had a duty to perform,

                                     5
      satisfying the second element necessary to sustain [Mancini’s]
      [M]andamus [A]ction.
             Turning to the final necessary element [for mandamus relief],
      [Mancini] argues that no other remedy exists. [This trial court]
      agree[s]. The Board argues that [Mancini] could have and should have
      appealed following the November 2014 correspondence from
      [Solicitor Perrucci], in which it was indicated that the Board was
      “hopelessly deadlocked” and requesting suggestions to take back to the
      Board. The Board characterizes this correspondence as sufficient
      notice of its final action in the matter. However, as discussed above,
      this communication is clearly insufficient to be considered a final
      adjudication of [Mancini’s] appeal. Further, any appeal by [Mancini]
      would require a [c]ourt to review the adjudication of the Board.
      Here, as there was no adjudication, the [c]ourt would be compelled to
      remand, which is the same remedy [Mancini] is currently seeking.
            Based on the foregoing, [Mancini] has satisfied all the necessary
      elements of a mandamus action, and established her right to her
      requested relief . . . .
(Id. at 181a-84a (footnote omitted) (citations omitted).)
      In response to the Mandamus Order, the Board held a meeting on
May 8, 2019, at which time the Board heard argument from Mancini and the County.
(Id. at 243a-80a.) After recessing for a brief executive session to discuss Mancini’s
appeal, the Board’s five members unanimously voted to
      deny the appeal and authorize the [Board’s] solicitor to prepare an[d]
      issue [a] written decision affirming the prior [B]oard[ members’]
      deadlock as a denial and provide copies of its decision to [Mancini] and
      the County . . . , certify its decision to the . . . County[’s] Department
      of Human Resources[,] and provide timely notice to [Mancini] and to
      the County . . . of their respective rights of appeal from its decision and
      findings.
(Id. at 281a.)
      Thereafter, on May 24, 2019, Mancini filed her Petition, alleging, inter alia,
that the action taken by the Board at its May 8, 2019 meeting “constituted an utter
and complete dereliction of its duty in direct violation” and in contempt of the
Mandamus Order, which “has rendered [Mancini’s] right of appeal meaningless and
                                          6
can only result in a further remand to the Board to perform its mandatory duty.”
(Id. at 214a.) The trial court issued a rule to show cause, directed the Board to file
an answer to the Petition within twenty days, and scheduled a hearing on the Petition
for June 24, 2019. (Id. at 211a.) In the meantime, on June 17, 2019, the Board
issued a written decision denying Mancini’s appeal. (Id. at 191a-209a.) In so doing,
the Board issued factual findings limited to Mancini’s termination from her
employment with the County, Mancini’s appeal to the Board, the prior Board
members’ deadlock, the Mandamus Action, and the Board’s May 8, 2019 meeting.
(Id. at 193a-96a.) The Board reasoned:
      [T]he 2019 Board [m]embers reach a [five] to [zero] unanimous
      decision in favor of the County and denying the appeal of [Mancini].
      The 2014 Board [m]embers, who heard all testimony and evidence as
      the fact-finder[s] were best situated to make credibility determinations
      and render a decision in the [a]ppeal. The record is clear that the
      2014 Board [m]embers were hopelessly deadlocked. . . .
            Accordingly, the 2019 Board [m]embers unanimously find that
      [Mancini] failed to satisfy her burden of proof in the [a]ppeal by
      convincing a majority of the 2014 Board [m]embers to vote in her favor.
      The 2019 Board [m]embers further find that the deadlocked or tie vote
      of the 2014 Board [m]embers constituted a denial of the [a]ppeal.
      Therefore, [Mancini’s] appeal is denied.
(Id. at 196a-97a (citations omitted).)
      The trial court heard argument on the Petition on June 24, 2019. (Id. at 313a.)
At that time, the parties introduced certain documentary evidence as exhibits, but
did not present any witness testimony.         (Id. at 313a-54a.)    By order dated
July 3, 2019, the trial court granted Mancini’s Petition, found the Board to be in
contempt of the Mandamus Order, and directed the Board to pay Mancini’s counsel
fees incurred in connection with the Petition (Contempt Order). In support thereof,
the trial court issued a statement of reasons as follows:


                                          7
       2.    The Board issued a written decision on June 17, 2019,
following a vote on May 8, 2019. The written decision fails to comply
with the [Mandamus Order] because it in no way addresses the merits
of [Mancini’s] original appeal. There is no reference to the content of
the 2014 hearings, and the decision contains no factual findings or
conclusions based upon the testimony presented in 2014. The decision
provides no rationale for how the 2014 Board [members] arrived at
[their] deadlock, which is now being relied upon by the current Board
[members] as [the] basis for [the Board’s] denial.
       3.     [This trial court] also note[s] that the statement in
the 2019 [d]ecision that “the record is clear that the 2014 Board
members were hopelessly deadlocked” is not supported by the record,
because as [this trial court] repeatedly stated in the
[opinion accompanying the Mandamus Order], the 2014 Board
[members] never issued a formal, final decision [of the Board], and
therefore there is no actual statement of record by the Board members
setting forth the basis for any decision, deadlocked or not.
       4.    Moreover, the [Board’s] instant decision again relies on
zoning case law to argue that a tie vote constitutes a denial of the
requested relief, which [this trial court] rejected as a valid basis for the
Board’s actions, because, as noted, the Board has never set forth the
facts and conclusions underlying its deadlocked vote. . . .
       5.    The clear direction of the [Mandamus Order] was that the
Board had to issue a written decision setting forth the grounds and
rationale for its 2014 denial and addressing the merits of [Mancini’s]
original appeal. This was also the clear import of the previous [o]pinion
issued by [Judge] Baratta in ruling on [p]reliminary [o]bjections . . . .
       6.     The Board has thus far failed to make any evaluation of
whether [Mancini] met her burden based on the testimony presented
in 2014, or to address any of the questions raised in [Mancini’s] original
appeal to the Board. The current written decision contains only
procedural history. The Board has still failed to include any findings
or conclusions addressing the underlying merits of the appeal, and
presents no reasoning supporting its decision. The lack of rationale
appears to be an attempt to preclude any meaningful review on appeal,
which would require a reviewing court to determine whether the
Board’s decision is supported by the record, which is difficult where
there is no reference to the record and no discussion of the merits of
[Mancini’s] appeal. To date, the Board has not rendered a decision on
the issues raised by [Mancini’s] 2014 appeal to the Board, namely:
whether she was a career service employee; whether she was

                                     8
       discharged from her position without just cause; whether she was
       provided with adequate opportunity to be heard prior to her discharge;
       and whether she was offered alternative employment with the County.
              7.    The Board was clearly directed to issue a written decision
       setting forth its findings and the reasons supporting its decision.
       The [Board’s] instant decision’s reference to and reliance solely on the
       Board’s previous “deadlock” fails to address in any way the
       above-stated issues that were raised by [Mancini] before the Board.
       Consequently, the Board is in contempt of this [trial c]ourt’s
       [Mandamus Order] and [Mancini] is entitled to counsel fees for the
       presentation of the Petition . . . .
              8.    Furthermore, in the event that [Mancini] pursues an appeal
       of the Board’s decision, the Board shall be bound by its June 17, 2019
       decision and its adjudication on the merits of [Mancini’s] appeal and
       the reviewing [c]ourt can determine whether the Board’s adjudication
       is supported by substantial evidence . . . .
(Id. at 357a-60a.)
       On appeal to this Court,6 the Board argues: (1) the trial court abused its
discretion by issuing the Contempt Order; (2) the trial court erred by failing to follow
the proper procedure before finding the Board to be in contempt of the Mandamus
Order—i.e., the trial court failed to satisfy certain essential due process
requirements; and (3) even assuming, arguendo, that the trial court did not abuse its
discretion in issuing the Contempt Order, there is no evidence of record to support
the trial court’s imposition of sanctions against the Board—i.e., the trial court did
not make any finding that either the Board acted in bad faith or in willful disregard
of the Mandamus Order or that the imposed sanctions would deter the Board from
acting in the same manner in the future.7


       6
         “Our scope of review when considering an appeal from a contempt order is limited to a
review of whether the trial court abused its discretion or committed an error of law.” Lower Mount
Bethel Twp. v. Stine, 686 A.2d 426, 429 (Pa. Cmwlth. 1996).
       7
         We have reordered and condensed the Board’s arguments for the purposes of our
discussion/analysis.

                                                9
      First, we will address the Board’s argument that the trial court abused its
discretion by issuing the Contempt Order. More specifically, the Board contends
that there was no basis upon which the trial court could have found the Board to be
in contempt of the Mandamus Order because the Board complied with the
Mandamus Order’s clear and specific language by: (1) issuing a written decision in
connection with Mancini’s grievance appeal; (2) providing copies of its written
decision to Mancini and the County; (3) certifying its written decision to the
County’s Department of Human Resources; and (4) providing notice to Mancini and
the County of their right to appeal its written decision. The Board suggests that, in
issuing the Contempt Order, the trial court improperly relied upon alleged
requirements that were outside the clear and specific language of the Mandamus
Order without first finding that the Mandamus Order was vague and ambiguous.
The Board further contends that, even if the trial court found ambiguities or
omissions within the Mandamus Order—i.e., the Mandamus Order omitted certain
intended directives or the term “written decision” was ambiguous—the trial court
should have construed any such ambiguities or omissions in the Board’s favor,
which it did not do. The Board also contends that the bases upon which the trial
court relied in issuing the Contempt Order—i.e., the content of the Board’s
decision/the Board’s discretionary duties—were beyond the trial court’s jurisdiction
in the Mandamus Action and, therefore, could not have been requirements of the
Mandamus Order. Lastly, the Board argues that the record does not contain any
evidence that the Board acted with wrongful intent or in willful violation of the
Mandamus Order, which is an essential element for a finding of contempt.
      In response, Mancini argues that the trial court did not abuse its discretion by
issuing the Contempt Order because the Board acted in willful defiance of the clear,


                                         10
specific, and plain language of the Mandamus Order. In that regard, Mancini
suggests that the Board’s affirmation of the deadlock between its prior members did
not constitute a final action by the Board and, even if it did, the Board’s purported
decision is woefully inadequate and legally insufficient because it did not contain
the necessary and required findings of fact and conclusions of law. Mancini further
argues that the trial court did not fail to construe any ambiguity in the Mandamus
Order in the Board’s favor, because the Mandamus Order did not contain any such
ambiguity given that the trial court’s accompanying opinion “specifically stated
what was necessary to legally satisfy the contents of a written decision.”
(Mancini’s Br. at 17.) Mancini suggests that the Board knew or should have known
since at least the date on which Judge Baratta issued his decision on preliminary
objections that the Board’s notice of deadlock failed to meet the requirements of a
final adjudication. Mancini also contends that, in the Mandamus Order, the trial
court did not provide any specific direction to the Board on how it should exercise
its discretionary duties; rather, the trial court simply “inform[ed] the Board as to the
nature and extent of its obligations” to issue a written decision.         (Id. at 19.)
Lastly, Mancini argues that the Board’s conduct “at its May 8, 2019 meeting in and
of itself is sufficient evidence of willful noncompliance and bad faith.” (Id.)
      In its reply brief, the Board contends that Mancini does not dispute that the
Board complied with each of the four directives specifically included in the
Mandamus Order but, rather, attempts to attack the substance of the Board’s
decision, which, according to the Board, was not at issue in the Mandamus Action.
The Board suggests that Mancini’s brief, as well as the Contempt Order, focus
“entirely on matters outside of the Mandamus Order.” (Board’s Reply Br. at 4.)
The Board further suggests that, to the extent that Judge Baratta discussed the


                                          11
insufficiency of the Board’s notice of deadlock as a final adjudication in his decision
on preliminary objections, such discussion is irrelevant to any consideration of the
Board’s contempt because the discussion itself was dictum and was not incorporated
or referenced in the Mandamus Order. The Board also argues that, contrary to
Mancini’s contentions, the opinion accompanying the Mandamus Order “did not
expressly require the Board to consider specific pieces of evidence or explain, in
detail, why the [Board’s prior members] were deadlocked.” (Id. at 9.) Rather, it
“merely required the Board to issue a written, final decision supported by ‘findings
and reasons,’” which the Board suggests is exactly what it did. (Id.) The Board
further suggests that any challenge to the content of the Board’s decision is
appropriate, not in connection with this Mandamus Action, but rather in an appeal
of the Board’s decision. Finally, the Board argues that, even assuming arguendo,
the Board violated the Mandamus Order, Mancini failed to meet her burden of
proving that the Board did so with wrongful intent.
      “Courts have inherent power to enforce their orders through the power of
contempt.”     Waggle v. Woodland Hills Ass’n, Inc., 213 A.3d 397, 403
(Pa. Cmwlth. 2019). “The purpose of civil contempt is to compel performance of
lawful orders[] and[,] in some instances, to compensate the complain[ing party] for
the loss sustained.” Cecil Twp. v. Klements, 821 A.2d 670, 675 (Pa. Cmwlth. 2003).
In a civil contempt proceeding, the complaining party bears the burden of proving
noncompliance with the court order by a preponderance of the evidence. Joos v. Bd.
of Supervisors of Charlestown Twp., 237 A.3d 624, 634 (Pa. Cmwlth. 2020).
“Mere noncompliance with a court order[, however,] is insufficient to prove civil
contempt.” Id. The complaining party must also prove: “(1) that the contemnor
had notice of the specific order or decree which [it] is alleged to have disobeyed;


                                          12
(2) that the act constituting the contemnor’s violation was volitional; and
(3) that the contemnor acted with wrongful intent.” Id. (quoting Cmwlth. v. Honore,
150 A.3d 521, 526 (Pa. Cmwlth. 2016) (Covey, J., single-judge op.)). In addition,
“[w]here the order is contradictory or the specific terms of the order have not been
violated, there can be no contempt.” Cecil Twp., 821 A.2d at 675. “Any ambiguity
or omission in the order forming the basis for a civil contempt proceeding must be
construed in favor of the [nonmoving party].” Id.
      Here, the trial court’s Mandamus Order contained four specific directives
to the Board: (1) issue a written decision in connection with Mancini’s appeal;
(2) provide copies of the written decision to Mancini and the County; (3) certify the
written decision to the County’s Human Resources Department; and (4) provide
timely notice to Mancini and the County of their right to appeal the written decision.
There is no dispute that the Board complied with these specific directives.
Rather, Mancini takes issue with the content of the Board’s written decision,
suggesting that the Board violated the Mandamus Order because a notice of a
deadlock was not a final adjudication and, even if it was, the Board’s decision did
not contain any of the findings of fact and conclusions of law that were necessary to
deny Mancini’s appeal. In support thereof, Mancini looks not to the language of the
Mandamus Order but to the language of the trial court’s opinion accompanying the
Mandamus Order.       Similarly, the trial court, in issuing the Contempt Order,
acknowledged that the Board issued a written decision but indicated that such
decision failed to comply with the Mandamus Order because it did not address the
merits of Mancini’s appeal.
      While we question whether the content of the Board’s written decision is
sufficient and/or adequate to address the issues raised by Mancini on appeal, the


                                         13
sufficiency/adequacy of the Board’s decision was not at issue in the Mandamus
Action and was not addressed in the trial court’s Mandamus Order or the
accompanying opinion. In the Mandamus Action, Mancini sought to compel the
Board to issue a written decision containing “findings and reasons” as required by
Career Service Regulation No. 15.02 and Employee Policy No. 3.15.8 The trial court
granted Mancini her requested relief and ordered the Board to “render a written
decision regarding [Mancini’s] appeal.” (R.R. at 188a.) The trial court’s Mandamus
Order did not require, nor could it require, the Board to issue any specific findings
or offer any specific reasoning relative to Mancini’s appeal. The trial court’s
opinion, which accompanied the Mandamus Order, also did not provide, nor could
it provide, any specific direction as to what the Board was required to include within
its decision other than “findings and reasons.” The trial court’s opinion merely
indicated that the Board’s deadlock and the manner in which it communicated such
deadlock to the parties did not discharge its duty to issue “a final adjudication . . . in
writing containing findings and reasons.” (See R.R. at 148a; Employee Policy
No. 3.15.) In response to the Mandamus Order, the Board issued a written decision
containing “findings and reasons.” To the extent that Mancini desired to challenge

       8
          The purpose of a mandamus action is to compel a governmental entity to perform a
mandatory, ministerial duty. See Chadwick v. Dauphin Cnty. Off. of the Coroner, 905 A.2d 600,
603 (Pa. Cmwlth. 2006), appeal denied, 917 A.2d 847 (Pa. 2007). To prevail in mandamus,
the plaintiff must demonstrate: a clear legal right for performance of an act by the government;
a corresponding duty in the government to perform the ministerial act and mandatory duty; and
the absence of any other appropriate or adequate remedy. Id. at 603-04. A mandatory duty is
“one which a public officer is required to perform upon a given state of facts and in a prescribed
manner in obedience to the mandate of legal authority.” Filippi v. Kwitowski, 880 A.2d 711, 713
(Pa. Cmwlth. 2005) (quoting Cnty. of Allegheny Deputy Sheriff’s Ass’n v. Cnty. of Allegheny,
730 A.2d 1065, 1067 (Pa. Cmwlth.), appeal denied, 743 A.2d 923 (Pa. 1999)). Where the public
official has discretion in how to perform the act, mandamus may compel the exercise of discretion,
but it may not interfere with the manner in which the discretion is exercised. Chadwick, 905 A.2d
at 604.

                                               14
the sufficiency/adequacy of the content of the Board’s decision and those “findings
and reasons,” she needed to do so in an appeal of the Board’s decision. A challenge
of that nature is inappropriate in the context of a contempt proceeding given the
nature of mandamus relief and the content of the trial court’s Mandamus Order and
accompanying opinion. For these reasons, we must conclude that the trial court
abused its discretion by issuing the Contempt Order.
       Accordingly, we reverse the trial court’s order.9




                                               P. KEVIN BROBSON, Judge




       9
          Given our disposition above, we need not consider the Board’s remaining arguments
relative to the sufficiency of procedures implemented or the sanctions imposed by the trial court
in connection with the Contempt Order.

                                               15
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jill E. Mancini                       :
                                      :
             v.                       :   No. 1045 C.D. 2019
                                      :
Northampton County Personnel          :
Appeals Board,                        :
                      Appellant       :



                                  ORDER


      AND NOW, this 27th day of January, 2021, the order of the Court of Common
Pleas of Northampton County is hereby REVERSED.




                                      P. KEVIN BROBSON, Judge